
QuickLinks -- Click here to rapidly navigate through this document


Exhibit 10.70


FIRST AMENDMENT TO LEASE
(6701 Kaiser Drive)

        This First Amendment to Lease ("First Amendment") is made as of the 31st
day of August, 2001 by and between Ardenwood Corporate Park Associates, a
California Limited Partnership, having an address at 10600 N. De Anza Blvd.,
Suite 200, Cupertino, California 95014 ("Landlord") and Abgenix, Inc., a
Delaware corporation, whose address 7601 Dumbarton Circle, Fremont California,
94555 ("Tenant").

WITNESSETH

        WHEREAS, Landlord and Tenant entered into a lease dated February 24,
2000 ("Lease") for a building of approximately 100,103 rentable square feet
("Building") located at 6701 Kaiser Drive in Fremont, California ("Premises"),
adjacent to a building at 6755 Kaiser Drive ("6755 Premises") currently leased
by Tenant from Landlord pursuant to a lease between the parties dated May 19,
2000 as amended by First Amendment to Lease dated as of August 31, 2001
("6755 Premises Lease");

        WHEREAS, pursuant to the 6755 Premises Lease, Tenant granted to Landlord
real estate financing for the construction and permanent financing of the
6755 Premises in the amount of $16,750,000.00 ("Loan") evidenced by a promissory
note, deed of trust, assignment of leases, assignment of contracts, loan
agreement and other loan documents (collectively "Loan Documents") between the
parties;

        WHEREAS, Landlord and CPTFNC Funding, LLC (the "First Lender") and
Tenant have agreed to enter into an Intercreditor Agreement dated as of the date
hereof (the "Intercreditor Agreement") and Landlord, Tenant and First Lender
have agreed to enter into a subordination, nondisturbance and attornment
agreement dated as of August 31, 2001 (the "SNDA") with respect to the
6755 Premises Lease;

        WHEREAS, simultaneously herewith, the parties have agreed to enter into
a Standstill Agreement with respect to the Lease and the Loan Documents (the
"Standstill Agreement").

        NOW, THEREFORE, in order to effect the intent of the parties as set
forth above and for good and valuable consideration exchanged between the
parties, the Lease is amended as follows:

1.[MISSING TEXT]


Premises Lease shall apply to Tenant's exercise of its Option(s) to extend the
Term of the 6755 Premises Lease.)

5.Tenant's breach of its obligations under Section 6.2 of the Standstill
Agreement shall constitute a default under the Lease. Accordingly, the following
clause (viii) is added to the end of the first paragraph of Section 13 of the
Lease:

or (viii) Tenant's breach of its obligations under Section 6.2 of that certain
Standstill Agreement executed by Landlord as Borrower and Tenant as Lender dated
as of August 31, 2001.

6.All defined terms shall have the same meanings as in the Lease, except as
otherwise stated in this First Amendment.

7.Except as hereby amended, the Lease and all of the terms, covenants and
conditions thereof shall remain unmodified and in full force and effect. In the
event of conflict or inconsistency between the terms and provisions of this
First Amendment and the terms and provisions of the Lease, the terms and
provisions of this First Amendment shall prevail to the Initial Disbursement of
the Loan.

--------------------------------------------------------------------------------

2.Concurrently with the execution of this First Amendment, the parties have
executed Loan Documents in connection with the Loan. The effectiveness of this
First Amendment is subject to and conditioned upon (a) Landlord and Tenant
executing the Loan Documents and the Standstill Agreement; (b) Landlord, Tenant
and First Lender executing the Intercreditor Agreement and the SNDA; (c) First
Lender consenting in writing to this First Amendment; (d) Landlord and Tenant
executing a First Amendment to the 6755 Premises Lease in form acceptable to
Landlord and Tenant (the "6755 Lease Amendment"); and (e) First Lender
consenting in writing to the 6755 Lease Amendment.

3.The following sentence shall be added to the end of Section 15B of the Lease.

Notwithstanding the foregoing, in the event that damage or destruction occurs in
the last eighteen (18) months of the Lease Term but prior to the date which is
twelve (12) months prior to the expiration of the Lease Term and in the event
Landlord elects to terminate this Lease pursuant to clause (iv) above, Tenant
may void Landlord's termination notice by exercising in writing any next
immediately succeeding Option to extend the Term of the Lease and the Term of
the 6755 Premises Lease pursuant to Section 18 of this Lease, provided Tenant
notifies Landlord of its exercise of said Option(s) within ten (10) days
following receipt of Landlord's termination notice. In the event Tenant timely
exercises its next succeeding Option to extend the Term of this Lease and the
Term of the 6755 Premises Lease, then Landlord's termination notice shall be
void and Landlord shall complete the repair or restoration of the Premises in
accordance with the terms of this Lease.

4.A new Section 18E shall be added to the Lease as follows:

E.Exercise of Option to Extend Tenant's Lease for 6755 Kaiser Drive, Fremont

Tenant leases from Landlord the building adjacent to the Premises, which
building is located at 6755 Kaiser Drive (the "6755 Premises") pursuant to a
lease between Landlord and Tenant dated February 24, 2000 ("6755 Premises
Leases"). The 6755 Premises are connected to the Premises by the portion of the
Premises referred to as the Link Structure. Accordingly, it shall be a further
condition to Tenant's exercise of its Option(s) to extend the Term of this Lease
pursuant to this Section 18, that Tenant simultaneously exercise its Option(s)
to extend the Term of the 6755 Premises Lease in accordance with the provisions
of Section 18 of the 6755 Premises Lease. (All terms and conditions of
Section 18 of the 6755

2

--------------------------------------------------------------------------------

        IN WITNESS WHEREOF, the parties hereto have set their hands to this
First Amendment as of the day and date first above written.

Landlord
Ardenwood Corporate Park Associates,
a California Limited Partnership   Tenant
Abgenix, Inc.,
a Delaware Corporation
By:
 
/s/  JOHN MICHAEL SOBRATO      

--------------------------------------------------------------------------------

Its: General Partner
 
By:
 
/s/  KURT LEUTZINGER      

--------------------------------------------------------------------------------

Its: CFO

3

--------------------------------------------------------------------------------

Exhibit A
PROFORMA

SCHEDULE C
LEGAL DESCRIPTION

        All that certain real property situate in the City of Fremont, County of
Alameda, State of California, described as follows:

PARCEL ONE:

        All that portion of land designated and delineated as "Merged Lot A" in
the Declaration of Merger filed for record in the office of the Recorder of the
County of Alameda on                         under Recorder's
Series No.                         Official Records and being more particularly
described as follows;

        Being all of Lot 9 and Lot 10– Lot Line Adjustment 2000-10, as said lots
are described in the Grant Deed recorded January 25, 2001, as instrument
number 01-027935, Alameda County Records, more particularly described as
follows:

        Beginning at the easterly corner of said Lot 10, said corner being a
point in the northwesterly right of way line of Kaiser Drive, 100 feet in width,
as said drive is shown on Parcel Map 4118, filed March 30, 1984 in Book 143 of
Maps, at pages 44 and 48, Alameda County Records,

        Thence along the southeasterly lien of said Lot 10, and along the
southwesterly line of said Lot 9, said lines being also the northwesterly right
of way lien of Kaiser Drive, the following three courses:

1.South 60°00'00" West, 120.97 feet;

2.Southwesterly along the arc of a 946.00 foot radius, tangent curve to the
right, through a central angle of 4°00'00", an arc distance of 66.04 feet; and

3.South 68°00'00" West, 547.23 feet to the southerly corner of said Lot 9;

        Thence along the southwesterly line of said Lot 9, North 21°53'25" West,
600.09 feet to the westerly corner of said Lot 9;

        Thence along the northwesterly line of said Lot 9 and along the
northwesterly line of said Lot 10, North 65°05'35" East, 689.97 feet to the
northerly corner of said Lot 10;

        Thence along the northeasterly line of said Lot 10, South 26°00'00"
East, 625.86 feet to the point of beginning.

PARCEL TWO:

        A non-exclusive easement for Ingress and Egress over the following
described property:

        Being a portion of Lot 11, as said Lot is shown upon that certain Parcel
map 4118, filed in Book 143 of Maps at pages 44-48, inclusive, Alameda County
Records;

        Being a strip of land 22.50 feet in width, the westerly line of said
strip described as follows:

        Beginning at the southwest corner of said Lot 11, said point also being
on the northerly right of way line of Kaiser Drive, (108 feet wide), as shown
upon said map; thence departing said right of way line, and along the westerly
line of said Lot 11, North 26°02'11" West, 72.00 feet to the terminus of said
westerly line being described.

ARB No: -0-
APN No: 543-0439-047-01; 543-0439-048-02

4

--------------------------------------------------------------------------------



QuickLinks


Exhibit 10.70

